ATTORNEY GENERAL HENRY HAS RECEIVED YOUR REQUEST FOR AN OPINION ON THE FOLLOWING QUESTION:
  IS IT LAWFUL FOR A MUNICIPALITY, WITHOUT BEING PETITIONED BY RESIDENTS OF THE AREA, TO RESTRICT OR BAN CERTAIN TYPES OF TRUCKS FROM PARKING OR USING A RESIDENTIAL STREET, SO LONG AS COMMERCIAL DELIVERIES TO THE AREA REMAIN PERMITTED? DOES IT MATTER WHAT CLASS OF CITY IS INVOLVED (HOME-RULE, ETC.)?
YOU ADD THAT THE SUGGESTED ORDINANCES WOULD RESTRICT TRUCKS BASED ON WEIGHT, LENGTH, NUMBER OF AXLES, ETC.
AS YOUR INQUIRY CAN BE ANSWERED BY REFERENCE TO EXISTING STATUTES AND ESTABLISHED PRINCIPLES OF LAW, AN OFFICIAL OPINION OF THE ATTORNEY GENERAL IS NOT APPROPRIATE. HOWEVER, I HOPE YOU FIND THE FOLLOWING INFORMAL DISCUSSION HELPFUL.
TITLE 47 Ohio St. 15-101 OF THE OKLAHOMA STATUTES PROVIDES:
  "THE PROVISIONS OF CHAPTERS 10, 11, 12, 13, AND 14 OF THIS ACT SHALL BE APPLICABLE AND UNIFORM THROUGHOUT THIS STATE AND IN ALL POLITICAL SUBDIVISIONS AND MUNICIPALITIES THEREIN AND NO LOCAL AUTHORITY SHALL ENACT OR ENFORCE ANY ORDINANCE, RULE OR REGULATION IN CONFLICT WITH THE PROVISIONS OF SUCH CHAPTERS UNLESS EXPRESSLY AUTHORIZED HEREIN. LOCAL AUTHORITIES MAY, HOWEVER, ADOPT ADDITIONAL TRAFFIC REGULATIONS WHICH ARE NOT IN CONFLICT WITH THE PROVISIONS OF SUCH CHAPTERS." 47 Ohio St. 15-101 (1981).
CHAPTER 14 OF TITLE 47 GOVERNS THE SIZE, WEIGHT AND LOAD OF MOTOR VEHICLES. 47 Ohio St. 14-101(A) PROVIDES THAT THE MAXIMUM SIZE AND WEIGHT OF VEHICLES HEREIN SPECIFIED SHALL BE LAWFUL THROUGHOUT THIS STATE AND LOCAL AUTHORITIES SHALL HAVE NO POWER OR AUTHORITY TO ALTER SAID LIMITATIONS EXCEPT AS EXPRESS AUTHORITY MAY BE GRANTED IN THIS CHAPTER. N THE ONLY SUCH AUTHORITY GIVEN TO LOCAL AUTHORITIES IS CONTAINED IN SECTION 47 Ohio St. 14-113 WHICH ALLOWS THE IMPOSITION OF WEIGHT RESTRICTIONS WHERE BY REASON OF DETERIORATION, RAIN, SNOW, OR OTHER CLIMATIC CONDITIONS THE ROAD WILL BE SERIOUSLY DAMAGED OR DESTROYED. IN ORDER TO BE EFFECTIVE, SIGNS GIVING NOTICE OF THE RESTRICTIONS MUST BE POSTED AND THE DEPARTMENT OF PUBLIC SAFETY MUST BE NOTIFIED.
47 Ohio St. 15-102(A)(1) ALLOWS LOCAL AUTHORITIES TO REGULATE THE STANDING OR PARKING OF VEHICLES.
THUS, IT APPEARS THAT LOCAL USE REGULATIONS ON THE BASIS OF WEIGHT, LENGTH AND AXLES ARE NOT PERMISSIBLE; SUCH MUST BE UNIFORM THROUGHOUT THE STATE EXCEPT WHEN NECESSARY TO PREVENT SERIOUS ROAD DAMAGE. THE LOCAL REGULATION OF PARKING IS PERMISSIBLE UNDER 47 Ohio St. 15-102(A)(1). RESTRICTIONS ON THE LOCAL AUTHORITY'S ABILITY TO REGULATE THESE MATTERS DOES NOT APPEAR TO DEPEND ON WHETHER A STATUTORY OR CHARTER FORM OF GOVERNMENT IS INVOLVED. 47 Ohio St. 1-130 (1981) (LOCAL AUTHORITY DEFINED AS "EVERY COUNTY, MUNICIPAL AND OTHER LOCAL BOARD OR BODY HAVING AUTHORITY TO ENACT LAWS RELATING TO TRAFFIC. .")
(SHARON K. O'ROKE)